Exhibit 10.38


POLYCOM
MASTER SUBCONTRACTING AGREEMENT
with
GLOWPOINT




THIS MASTER SUBCONTRACTING AGREEMENT (“Agreement”) is made as of the 26th day of
November, 2007 (the “Effective Date”), by and between Polycom, Inc., a Delaware
corporation (“Polycom”), and Glowpoint, Inc, a Delaware corporation
(“Glowpoint”).  Polycom and Glowpoint are referred to herein as the “Parties”
and each individually as a “Party.”  The Parties hereto agree as follows:

 
1. Definitions.  Unless the context otherwise requires the following terms shall
have the following meanings:
 
(a) “Affiliate” of a Party means an entity that controls, is controlled by, or
is under common control with such Party.  For these purposes “control” means
ownership, direct or indirect, of more than 50% of the voting stock or other
voting securities or interests. Such entity shall be deemed to be an Affiliate
only so long as such control exists.
 
(b)  “Channel Partner” means a reseller or distributor of Polycom equipment.
 
(c) “Confidential Information” means any information disclosed by either Party
to the other which is either marked or otherwise designated as “Confidential” or
“Proprietary” or which is by its nature is clearly confidential (such as source
code or technical information), any Work Product hereunder and any
Customer-identifying, product or technical information.  Confidential
Information shall not include any information that (i) is or becomes part of the
public domain or publicly available through no act or omission of the receiving
Party and through no breach of this Agreement, (ii) is known to the receiving
Party at the time of disclosure without an obligation to keep it confidential,
as evidenced by documentation in the receiving Party’s possession at the time of
such disclosure, (iii) becomes rightfully known to the receiving Party from
another source without restriction on disclosure or use, or (iv) where Glowpoint
is the receiving Party, Glowpoint can show is not Work Product and is
independently developed by Glowpoint without the use of or any reference to
Confidential Information of Polycom or Customer and is not covered by any other
agreement with Polycom or any Affiliate of Polycom.
 
(d) “Customer” means a customer of Polycom, which could include an Affiliate of
Polycom.
 
(e) “Deliverables” means the specific materials, software, programs or other
deliverables, that are provided by Glowpoint to Polycom or a Customer as a
result of performing the VNOC Services.
 
(f) “Intellectual Property Rights” means all patent rights, copyrights, moral
rights, rights of priority, trade secret rights, mask work rights, topography
rights, design rights, trade dress rights and any similar rights which may exist
anywhere in the world, whether registered or unregistered, and all applications
and registrations with respect to any of the foregoing, but excluding
trademarks, trade names, service marks, logos and other corporate identifiers.
 
(g) “Limited VNOC Services” means the following services for Polycom
telepresence rooms:


·  
Pro-active monitoring of telepresence room components;

·  
On demand 7x24x365 - help desk support for telepresence room components;

·  
Unlimited room scheduling and resource management;

·  
Unlimited call launching and multi-point conferencing management and support;


 
-1-

--------------------------------------------------------------------------------

 


·  
Monthly reporting for room performance and usage; and

·  
Detailed quarterly stewardship reporting for room performance, usage, and user
experiences.

 
(h)  “Statement of Work” or “SOW” means a written description of the services
and deliverables to be provided by Glowpoint under this Agreement from time to
time for customized VNOC Services.  Each project shall be reflected in a
separate Statement of Work effective upon delivery to Glowpoint by Polycom,
provided that such Statement of Work conforms with the requirements of Section
2.2 below.
 
(i) “VNOC Services” means the video network operations center services to be
provided by Glowpoint pursuant to this Agreement and as specifically described
in Exhibit A attached hereto.
 
(j) “Work Product” means (i) the Deliverables that are unique to a particular
Customer, and (ii) all inventions, discoveries, works of authorship, ideas,
improvements and innovations of any kind that Glowpoint or its employees may
make, conceive, develop or reduce to practice, alone or jointly with others,
with respect to Deliverables that are unique to a particular Customer, and
regardless of whether eligible for patent, copyright, trade secret or other
legal protection.
 
2. VNOC Services and Duties of Glowpoint.
 
2.1. Subcontracting Relationship; Polycom as Prime Contractor.  Glowpoint agrees
to provide to Polycom the VNOC Services from time to time as ordered by
Polycom.  Customized VNOC Services shall be described in Statements of Work
entered into by the Parties from time to time.  Glowpoint understands that the
VNOC Services may be for Customers of Polycom, as part of the provision of
services by Polycom to such Customers.  Glowpoint agrees that, as between
Polycom and Glowpoint, Polycom shall be the primary (or prime) contractor to the
Customer, and Glowpoint shall be a subcontractor to Polycom.  Glowpoint shall
deal primarily with Polycom on matters relating to the VNOC Services, but may
deal directly with the applicable Customer, where appropriate, regarding those
matters that do not (i) impact the scope, schedule, costs or resources of the
VNOC Services or (ii) relate to any Customer complaint relating to the VNOC
Services.  Glowpoint shall not discuss or deal with any matter that may impact
the scope, schedule, costs or resources of the VNOC Services or relate to any
Customer complaint relating to the VNOC Services, without in each case having
the presence and participation of the Project Manager of Polycom, and where
appropriate, discussing such matters and complaints with such Polycom Project
Manager prior to any meeting or discussion with the applicable Customer.  In
addition, Glowpoint may deal directly with Customers with respect to the
provisioning, providing and managing of services and products other than Limited
VNOC Services; for example, but not by way of limitation, providing long-haul
bandwidth and/or the local loop or tail circuit, also known as “last mile”
telecommunications connectivity. Except as explicitly set forth above, Glowpoint
will not deal directly with or solicit any Customer or Channel Partner without
the prior written consent of Polycom, during the term of this Agreement and for
twelve (12) months following the expiration or earlier termination thereof;
provided, however, that the foregoing limitation shall not apply with respect to
Customers or Channel Partners who have a contract directly or indirectly with
Glowpoint or an Affiliate of Glowpoint with respect to products and services
other than Limited VNOC Services; and provided, further, that if Polycom ceases
to offer Limited VNOC Services (itself or through a third party) during such
twelve (12) month period, then such restriction shall terminate as of the date
that Polycom ceases such offering.
 
2.2. Orders and Statements of Work.
 
(a) Orders for VNOC Services. Glowpoint agrees to perform the VNOC Services
specified in Polycom’s orders from time to time in accordance with Exhibit A
other than the customized services referenced in Section 13 of Exhibit A.

 
-2-

--------------------------------------------------------------------------------

 
 
(b) Statements of Work for Customized VNOC Services.  Glowpoint agrees to
perform the customized VNOC Services described in Section 13 of Exhibit A
specified in the applicable SOW.  Each SOW shall contain a description of the
customized VNOC Services, and will also include a list of all Deliverables to be
provided by Glowpoint, location of performance of the customized VNOC Services
(if other than Glowpoint’s place of business), the applicable charges and
payment terms, and acceptance criteria (if applicable). In addition, the SOW may
include such additional information and terms as the Parties may agree
upon.  Each SOW shall be consecutively numbered, and shall incorporate by
reference this Agreement.
 
2.3. Performance.  Glowpoint shall perform the VNOC Services under the general
direction of Polycom and in accordance with the provisions of this Agreement and
the applicable SOW.  Glowpoint shall determine the manner and means in which the
VNOC Services will be performed.  Glowpoint will perform the VNOC Services at
Glowpoint’s location and with Glowpoint’s tools, licenses and equipment unless a
different location is specified in the SOW.  When required to perform any VNOC
Services at Polycom’s or a third party’s facilities, Glowpoint agrees to observe
and comply with the applicable security procedures, rules, regulations, and
policies of Polycom or such other entity, and to use all reasonable efforts to
minimize any disruption to business operations of Polycom or such other
entity.  Glowpoint agrees that all VNOC Services will be performed in a
professional and competent manner and will conform to the best practices in the
managed video communications industry.
 
2.4. Marketing and Sales Support.
 
(a) Marketing Support.  Glowpoint will provide the following reasonable
marketing support for the VNOC Services at no charge:
 
(i) Provide slide presentation for Polycom sales team;
(ii) Provide high-quality samples of VNOC customer documents and reports;
(iii) Provide multiple customer references;
(iv) Provide commitment to provide reasonably extensive VNOC process and
technology information as part of Polycom’s telepresence RFP knowledgebase;
(v) Provide two complete telepresence network topology options for customers:
· Fully hosted solution using VNOC network and
· Solution using customer owned MCU(s) and customer provided network.


(b) Provide additional marketing material that may be reasonably helpful in
marketing and selling VNOC Services, as mutually determined by the Parties; and


(c) Host a VNOC site visit by a Customer, as required, on Glowpoint’s premises.


All marketing efforts related to Polycom telepresence systems will always
feature the Polycom brand.


Glowpoint may use the Polycom name and logo on Glowpoint’s website and in its
promotional literature and Polycom hereby consents to such use.


 
-3-

--------------------------------------------------------------------------------

 

(d) Sales Support. Glowpoint will provide the following reasonable sales support
for the VNOC Services at no charge:
(i) Provide executive support for qualified customer opportunities;
(ii) Provide network and security specialists available to support qualified
customer opportunities;
(iii) Work with Polycom on scoping and pricing of non-standard VNOC Service
solution design as needed for each qualified customer opportunity; and
(iv) Any special/specific sales support needs as they arise for a qualified
customer in a qualified sales situation.


2.5. Billing.  Polycom will bill all Customers directly. Glowpoint will invoice
Polycom as set forth in Section 4.1. Polycom shall be solely responsible for all
amounts it cannot collect from a Customer, including, but not limited to,
billing adjustments or credits it grants to a Customer, including adjustments
for fraudulent charges, and Polycom’s inability to charge or collect for VNOC
Services used by a Customer.  Polycom is solely responsible for Customer
solicitation, creditworthiness, billing and collection.
 
2.6. Project Management.  Glowpoint shall designate in writing an employee as
“Project Manager” to manage its activities under this Agreement and to act as
its main interface with Polycom with respect to this Agreement.  Glowpoint shall
coordinate all of its activities under this Agreement with Polycom's Project
Manager.  Glowpoint shall further designate a technical lead for each SOW.
 
2.7. Glowpoint Personnel.
 
(a) Employees Only.  Glowpoint agrees to use only its employees to perform the
VNOC Services.  Glowpoint may not subcontract or use contractors for any part of
the VNOC Services without in each instance obtaining the prior written consent
of Polycom, which may be withheld in Polycom’s sole discretion and conditioned
as Polycom deems appropriate.  Polycom hereby consents, however, to Glowpoint
subcontracting all field services (domestically and internationally) and all
translation services.  All employees to be used by Glowpoint for any VNOC
Services must have executed and in effect a valid “confidentiality and
assignment of inventions agreement” with Glowpoint under which Glowpoint owns
all works of authorship and all inventions of such employee created, conceived
or reduced to practice in the course of employment with Glowpoint.
 
(b) Qualifications of Employees.  Glowpoint shall provide suitably qualified
employees to carry out the VNOC Services.  Glowpoint's Project Manager must be
mutually agreed upon. At Polycom’s request, Glowpoint shall provide to Polycom
resumes of the employees proposed for, or performing, VNOC Services.  Polycom
may reasonably request the replacement of any employee Polycom deems reasonably
unsuitable (including the Project Manager), in which case Glowpoint shall
replace such employee with a qualified replacement reasonably acceptable to
Polycom.  If any Glowpoint employee performing under this Agreement becomes ill,
takes vacation or is otherwise unable to perform the work, Glowpoint agrees to
replace such employee with a qualified employee reasonably acceptable to Polycom
within the next business day.

 
-4-

--------------------------------------------------------------------------------

 
 
2.8. Background Investigation. Glowpoint represents and warrants that before any
employee of Glowpoint performs any VNOC Services, Glowpoint will have caused an
investigation of the background of such employee to have been completed in
accordance with the Fair Credit Reporting Act. Glowpoint further represents and
warrants that such background investigation will not have disclosed any
information that would cause a reasonable company in the position of Polycom to
reject such individual. Glowpoint further represents and warrants that such
employee is not an individual who has not been convicted of any felony
(including, but not limited to, any felony involving violent crimes against the
person, embezzlement, fraud, theft, drug violations or motor vehicle violations)
or any misdemeanor involving violent behavior, embezzlement, fraud, theft or
untruthfulness.  If any background investigation discloses information which
puts Glowpoint on notice that any employee has any conviction as indicated
above, such information shall be disclosed to Polycom in writing prior to such
employee performing any VNOC Services for Polycom.  Further, if at any time
subsequent to a Glowpoint employee commencing performance of VNOC Services for
Polycom, Glowpoint becomes privy to information which puts Glowpoint on notice
that such employee has been convicted of any of the aforementioned crimes,
Glowpoint shall either immediately disclose such information to Polycom in
writing or remove such person from performing VNOC Services.  Glowpoint shall be
solely responsible for all costs and expenses associated with background
investigations of its employees.  Upon reasonable advance notice and during
normal business hours, Polycom shall have the right to audit and inspect
Glowpoint’s records as they relate to any background investigations performed
with respect to its employees performing, or designated to perform, any VNOC
Services.
 
2.9. Materials.  Polycom or a Customer may wish to provide to Glowpoint, free of
charge, access to and use of software in object code form, documentation,
equipment, tools, materials and the like (“Materials”) for use in a specific
project.  Glowpoint agrees to execute any reasonably acceptable license or other
agreement(s) or document(s) reasonably required by the Party providing such
Materials.  Glowpoint shall be responsible for any fees imposed by third parties
in connection with such licensing or providing and shall carry the risk of loss
or damage of such Materials while in Glowpoint’s possession or under its
control.  All Materials are provided "AS IS" and without warranty of any kind,
whether express, implied or statutory.
 
2.10. Compliance with Laws. Glowpoint agrees to comply with all applicable
federal, state, and local laws and regulations with respect to its employees and
the performance of the VNOC Services hereunder, including, without limitation,
immigration, health and safety, workers’ compensation laws, and export control
laws and regulations.
 
2.11. Additional Terms and Conditions.  The Parties agree that they will use
good faith efforts during the ninety (90) day period immediately following the
Effective Date (the “Negotiation Period”) to negotiate additional terms and
conditions to govern their relationship with respect to the VNOC Services and
related services.  The Parties presently anticipate that any such additional
terms and conditions, if or when agreed upon, would apply retroactively to the
Effective Date.  Such additional terms and conditions may include, subject to
mutual agreement of the Parties, Service Level Agreements and global deployment.
 
3. Duties of Polycom.
 
3.1. Marketing and Sales.  Polycom will use its commercially reasonable efforts
to market and sell the VNOC Services, to the extent it does with its other
services of similar value, which shall include, but not be limited to:
 
(i) Notifying and training all Polycom sales personnel and Channel Partners with
regard to the VNOC Services and other services available from Glowpoint;
(ii) Listing the VNOC Services in all Polycom marketing materials;

 
-5-

--------------------------------------------------------------------------------

 


(iii) Providing executive support for qualified prospective customer
opportunities; and
(iv) Providing any special/specific sales support needs as they arise for a
qualified prospective customer in a qualified sales situation.
 
In connection with the foregoing, Polycom agrees to exercise reasonable judgment
in requiring Glowpoint to travel for pre-sales support.


3.2. Training and Technical Assistance. Polycom shall use reasonable commercial
efforts to provide the following to Glowpoint at no charge; provided that
Glowpoint shall bear the travel and living expenses of its personnel in
attending training and Glowpoint shall bear the transportation, shipping and
insurance charges for products:
(a) relevant new product releases and associated support for lab testing for a 3
month period, so that Glowpoint can do early evaluation and be ready to deliver
VNOC Services as the products are released; and
(b) electronic copies of documentation and configuration information, as
reasonable; and
(c) periodic training and support, but no less frequently than at the time of
each hardware or software upgrade or new product introduction, as relevant for
VNOC Services.
 
3.3. Product and Maintenance Pricing; Equipment Trade-In.  In connection with
Glowpoint’s purchase of Polycom hardware, software and maintenance plans for
Glowpoint’s own use (i.e., not for resale), Polycom shall provide Glowpoint with
the following discounts off of its published list prices:
 
(a) Products:
 
[REDACTED]
 
(b) Services
 
[REDACTED]
 
(c) Training (other than as set forth in Section 3.2 above):
 
[REDACTED]


 
3.4. Project Management.  Polycom shall designate in writing an employee as
“Project Manager” to manage its activities under this Agreement and to act as
its main interface with Glowpoint with respect to this Agreement.  Polycom shall
coordinate all of its activities under this Agreement with Glowpoint’s Project
Manager.
 
3.5. Polycom Personnel.  Polycom shall provide suitably qualified employees to
carry out the sales and marketing of the VNOC Services.  Polycom’s Project
Manager must be mutually agreed upon. At Glowpoint’s request, Polycom shall
provide to Glowpoint resumes of the employees proposed for, or performing, the
sales and marketing of the VNOC Services.  Glowpoint may reasonably request the
replacement of any employee Glowpoint deems reasonably unsuitable (including the
Project Manager), in which case Polycom shall replace such employee with a
qualified replacement reasonably acceptable to Glowpoint.

 
-6-

--------------------------------------------------------------------------------

 
 
3.6. Publicity.  Each Party agrees that the terms and conditions, but not the
existence, of this Agreement shall be treated as the other's Confidential
Information and that no reference to the terms and conditions of this Agreement
or to activities pertaining thereto can be made in any manner without the prior
written consent of the other Party; provided, however, that each Party may
disclose the terms and conditions of this Agreement:  (i) as required by any
court or other governmental body provided that the disclosing Party notifies the
other Party in advance of such disclosure and uses reasonable efforts to obtain
a protective order preventing public disclosure of pricing; and (ii) in
connection with the requirements of a public offering or securities filing,
provided that the disclosing Party consults with the other Party regarding
redacting sensitive terms, such as pricing.
 
3.7. Compliance with Laws. Polycom agrees to comply with all applicable federal,
state, and local laws and regulations with respect to its employees and the
performance of its obligations hereunder, including, without limitation,
immigration, health and safety, workers’ compensation laws, and export control
laws and regulations.
 
4. Relationship of the Parties.
 
4.1. Independent Contractors. The Parties are independent contractors under this
Agreement and no other relationship is intended, including, but not limited to,
a partnership, franchise, joint venture, agency, employer/employee, or
master/servant relationship.  Neither Party shall act in a manner which
expresses or implies a relationship other than that of independent
contractor.  Neither Party shall have any right, power or authority to create
any obligation, express or implied, on behalf of the other.
 
4.2. Taxes.
 
(a)  Glowpoint acknowledges and agrees that it shall be exclusively Glowpoint’s
obligation to report as income all compensation received from Polycom for the
VNOC Services performed hereunder.  Glowpoint shall be solely responsible for
filing any tax forms required by the appropriate taxing authority and the
appropriate federal, state and local tax forms as applicable, including, without
limitation, a Schedule C or a Form 1020, and paying all such taxes or fees,
including estimated taxes and employment taxes, due with respect to Glowpoint’s
receipt of payment under this Agreement or any SOW.  Glowpoint assumes full and
sole responsibility to pay all compensation and expenses of its employees, and
all applicable state and federal and/or foreign income taxes, unemployment
insurance, Social Security, disability insurance and other applicable
withholdings and payments.  Glowpoint shall not be entitled to any compensation
for VNOC Services from Polycom except as set forth in this Agreement or the
applicable SOW.  In no event shall any employee of Glowpoint be entitled to any
fringe benefits, including, without limitation, any equity benefits, available
to Polycom employees.  As neither Glowpoint nor any Glowpoint employee is an
employee of Polycom, Polycom shall have no responsibility to pay or withhold
from any payment to Glowpoint under this Agreement, any federal, state or local
taxes or fees.  If required by law, Polycom will regularly report amounts paid
to Glowpoint by filing Form 1099-MISC with the Internal Revenue
Service.  Glowpoint agrees that Glowpoint will provide Polycom with copies of
Glowpoint’s records upon reasonable request. Glowpoint further agrees to provide
Polycom with reasonable assistance in the event of a government audit. Glowpoint
agrees to indemnify and hold harmless Polycom from and against any liability or
obligation of Polycom to pay any tax, including, without limitation, payroll,
FICA, FUTA, social security withholding, unemployment, disability or workers’
compensation insurance, foreign tax withholding or similar item in connection
with any payment made to Glowpoint hereunder.
 
(b) Glowpoint will be responsible for the calculation, reporting and any payment
of fees required by the Federal Communications Commission including the
Universal Service Fund (“USF”) fees relating to VNOC Services, which will be the
liability of the end user customers. To the extent that such fees are collected
by Polycom from its customers, Polycom will pay such amounts to Glowpoint
without additions. At present, neither Polycom nor Glowpoint believe that the
VNOC Services are subject to the USF charges imposed by the FCC.

 
-7-

--------------------------------------------------------------------------------

 
 
(c)  Except as set forth in Section 4.2(b) above, Polycom shall be responsible
for and shall pay all applicable federal, state and local taxes, fees, charges,
surcharges or other similar exactions (hereinafter called “taxes”) imposed on or
with respect to the VNOC Services, whether such taxes are imposed directly upon
Polycom or upon Glowpoint, and include, but are not limited to, sales and use
taxes, utility user’s fees, and Universal Service Fund (USF) fees or taxes.  For
purposes of this Section 4.2(b), taxes do not include any taxes that are imposed
on or measured by the net income of Glowpoint.  If Polycom is exempt from any
such taxes for any reason, Glowpoint will exempt Polycom from such taxes once
Polycom delivers a duly executed, signed and dated valid exemption certificate
to Glowpoint’s finance department and Glowpoint’s finance department has
approved such exemption certificate.  Such exemptions should be sent directly
to: Glowpoint, 225 Long Avenue, Hillside, NJ  07205, ATTN:  Finance – Tax
Department, with a copy to the address(es) set forth in the notice provision
herein.  If for any reason a taxing jurisdiction determines that Polycom is not
exempt from such taxes and assesses such taxes, Polycom agrees to pay Glowpoint
such taxes, plus any applicable interest or penalties.  Polycom shall indemnify
and hold Glowpoint harmless for any liability or claims related to such unpaid
taxes pursuant to the provisions of Section 4.2(c) herein.
 
4.3. Non-Exclusive Relationship. This Agreement is non-exclusive.  Except as
provided in Section 2.1 hereof, either Party may provide its products and
services to, or team or subcontract with, third parties.
 
4.4. Non-Solicitation. During the term of this Agreement and for a period of six
(6) months thereafter, neither Party shall, either directly or indirectly,
solicit or recruit for employment (whether as an employee, independent
contractor, consultant or otherwise), any employee of the other Party involved
in the performance of VNOC Services hereunder.
 
4.5. Ownership of Work Product.  While the Parties do not expect there to be any
Work Product generated pursuant to this Agreement, the Parties agree that
ownership of Work Product shall be set forth in the Statement of Work and that
the following general guidelines shall apply.
 
(a) With respect to Work Product to be owned by Polycom, Glowpoint hereby
assigns to Polycom all right, title and interest, including all intellectual
property rights, in and to such Work Product.
 
(b) With respect to Work Product to be owned by Glowpoint, Glowpoint hereby
grants to Polycom and Polycom’s Customer, a worldwide non-exclusive,
non-transferable license during the term of this Agreement to use such Work
Product.  Polycom shall not, without the written consent of Glowpoint,
(i) decompile, disassemble or otherwise reverse engineer such Glowpoint-owned
Work Product or any portion thereof; or (ii) rent, lease, sublicense, sell,
transfer or otherwise grant rights in or to the Glowpoint-owned Work Product (in
whole or in part) to any third party in any form other than to a Customer.
Polycom covenants and agrees to retain all proprietary marks, legends and patent
and copyright notices that appear on or in connection with the Glowpoint-owned
Work Product, documentation and Confidential Information delivered to Polycom by
Glowpoint and all whole or partial copies made by Polycom thereof in accordance
with this Agreement.  Glowpoint covenants and agrees to retain all proprietary
marks, legends and patent and copyright notices that appear on or in connection
with the Polycom-owned Work Product, documentation and Confidential Information
delivered to Glowpoint by Polycom and all whole or partial copies made by
Glowpoint thereof in accordance with this Agreement.
 
5. Charges and Payment.

 
-8-

--------------------------------------------------------------------------------

 

 
5.1. Charges; Invoice; Payments.  As full consideration for the performance of
the VNOC Services and the non-exclusive license to, or assignment of, the Work
Product to Polycom as provided in this Agreement or a specific SOW, Polycom will
pay Glowpoint the fees set forth in Exhibit B, incorporated herein, within
thirty (30) days after Polycom’s receipt of an invoice from Glowpoint; provided,
however, Polycom’s obligation to pay shall be limited to correct and undisputed
charges listed on such invoice.  Polycom shall promptly advise Glowpoint in
writing of all incorrect or disputed charges and the Parties shall cooperate in
good faith to resolve such issues.  Prices set forth in Exhibit B are exclusive
of applicable taxes. Taxes will be calculated based on the requirements of the
federal, state and local guidelines and will be included and identified on the
invoice detail for each Customer location. For VNOC Services to be performed on
a time and materials basis, Glowpoint may invoice Polycom for VNOC Services
actually performed and materials actually used during the applicable
period.  Payment shall further be subject to the terms and conditions of the
applicable SOW, if any.  Glowpoint will invoice Polycom on a monthly basis for
all amounts and fees due hereunder, with a clear breakdown by
Customer.  Polycom’s obligation to pay Glowpoint is not dependent on whether
Polycom is paid by its Customer, unless payments are withheld to due to service
related disputes caused by Glowpoint VNOC deficiencies.
 
5.2. Travel and Incidental Expenses; Materials Expenses.  In the event that
Polycom requires Glowpoint to perform a service that is out of the scope of the
VNOC Services, and provided that Glowpoint has obtained Polycom’s approval for
travel in advance and provides accurate receipts to Polycom, Polycom shall
reimburse Glowpoint for actual, reasonable travel and related out-of-pocket
expenses incurred by Glowpoint in connection with such out-of-scope services
that must be performed at Polycom’s or a third party’s facilities.  In the event
that such out-of-scope services are to be performed on a time and materials
basis, Polycom will pay for travel time of Glowpoint employees related to such
out-of-scope services at fifty percent of the applicable hourly rate.  Except as
set forth in the preceding sentence, Polycom will not pay for travel time.  If
payment is on a time and materials basis, Polycom will further reimburse any
materials expenses, approved in advance by Polycom, which are reasonably
incurred by Glowpoint in the performance of such out-of-scope services under
this Agreement, upon provision of accurate receipts therefor to Polycom.
 
5.3. Accounting Records.  Glowpoint shall maintain complete and accurate records
in accordance with generally accepted accounting principles, consistently
applied, and as may otherwise reasonably be requested by Polycom, to
substantiate all charges under this Agreement for all VNOC Services to be
performed on a time and materials basis.  For time and materials projects,
Glowpoint shall provide time records and other substantiating information with
each invoice.  Upon reasonable notice to Glowpoint, no more frequently than
twice during the term of this Agreement or any renewal thereof, Polycom or an
independent auditor appointed by Polycom shall have the right to review the
applicable books and records of Glowpoint during normal business hours to
determine accuracy of the time and materials charges billed in connection with
this Agreement.  In the event that such audit reveals a discrepancy of five
percent (5%) or more in the amounts billed by Glowpoint, Glowpoint shall
reimburse Polycom for the reasonable costs of the review.  In addition any
shortfall will be paid by Polycom and any overage refunded by
Glowpoint.  Polycom shall treat all information to which Polycom is given access
under this audit provision as confidential information of Glowpoint and Polycom
shall use the same only for purposes of this Agreement and shall not disclose
the same to unauthorized third parties, except only as needed to enforce
Polycom’s rights.  In addition, Glowpoint shall not be obligated to grant any
independent auditor access to any Glowpoint books, records or information until
such auditor shall have executed an agreement with Glowpoint under which the
auditor is obligated to retain such Glowpoint books, records or information in
confidence and to use them only for the purposes of the audit; provided,
however, that such auditor may report the results of such audit to
Polycom.  Polycom’s audit rights hereunder shall survive termination or
expiration of this Agreement for a period of one (1) year.
 
5.4. [REDACTED]

 
-9-

--------------------------------------------------------------------------------

 
 
6. Warranties.
 
6.1. No Conflict and Other Warranties.
 
(a) Each Party represents and warrants to the other Party that (i) it has all
requisite right, title and authority to enter into this Agreement, including,
without limitation, any SOWs, and perform its obligations hereunder and (ii) the
execution, delivery and performance of this Agreement will not conflict with any
other agreement by which it is bound.
 
(b) Glowpoint represents and warrants to Polycom the following in connection
with the performance of the VNOC Services under this Agreement: (i) neither it
nor any of its employees is obligated under any other agreement or in any other
way that would conflict with or adversely affect (A) it entering into this
Agreement or any SOW or performing its duties hereunder and thereunder, or (B)
the other Party’s rights under this Agreement or SOWs; (ii) it will discharge
its obligations and responsibilities set forth in this Agreement in a timely,
high quality, competent, professional, and workmanlike manner with due diligence
and in full compliance with (A) the terms and conditions of this Agreement, (B)
the highest standards of the industry, (C) all federal, state, and local laws,
ordinances, regulations and orders, and (D) upon reasonable prior written
notice, all reasonable rules and regulations of Polycom, Inc., the parent
company of Polycom, provided that they apply to similarly situated vendors and
are generally enforced uniformly; and (iii) its personnel assigned to perform
its obligations under this Agreement will be competent and qualified, maintain a
professional appearance and comply with the terms of this Agreement, and any
applicable SOW, at all times while performing such obligations.  Any violation
of this Section 6.1 will be a material breach of this Agreement.
 
6.2. Non-Infringement.  Glowpoint represents and warrants that to the best of
its knowledge the Deliverables of Glowpoint will not infringe upon any rights,
including, without limitation, any Intellectual Property Rights, of any third
party.
 
6.3. Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, ALL
SERVICES (INCLUDING, WITHOUT LIMITATION, THE VNOC SERVICES) PROVIDED HEREUNDER
ARE PROVIDED ON AN "AS IS" BASIS.  GLOWPOINT DOES NOT MAKE, AND HEREBY
DISCLAIMS, ANY AND ALL EXPRESS AND IMPLIED WARRANTIES, INCLUDING, BUT NOT
LIMITED TO, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT AND TITLE, AND ANY WARRANTIES ARISING FROM A COURSE OF DEALING,
USAGE, OR TRADE PRACTICE.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, GLOWPOINT DOES NOT WARRANT THAT THE SERVICES (INCLUDING, WITHOUT
LIMITATION, THE VNOC SERVICES) WILL PERFORM IN A PARTICULAR MANNER OR WILL BE
UNINTERRUPTED OR ERROR-FREE.  In addition to, but not in limitation of, the
above disclaimer, neither Glowpoint nor its agents or suppliers shall have any
liability under any provision of this Agreement with respect to any performance
problem solely to the extent attributable to (i) any unauthorized or improper
use or modification of the VNOC Services or (ii) any breach of this Agreement or
the SLA by Polycom or a Customer.
 
7. Insurance.  Glowpoint shall be solely responsible for maintaining such
adequate health, auto, workers' compensation, unemployment compensation,
disability, liability and any other type of insurance, as is required by law or
as is common practice in Glowpoint’s trade or business.   At least, Glowpoint
shall obtain and maintain the insurance coverage set forth on Exhibit C for so
long as Glowpoint provides VNOC Services hereunder, including any SOW.  Upon
request, Glowpoint shall provide Polycom with certificates of insurance or
evidence of coverage.


 
-10-

--------------------------------------------------------------------------------

 

8. Indemnity.
 
8.1. Glowpoint shall indemnify, hold harmless, and at Polycom's request, defend
Polycom, its officers, directors, agents, employees and Customers, against all
claims, liabilities, damages, losses and expenses, including attorneys' fees and
cost of suit arising out of or in any way connected with this Agreement or any
SOW, including, without limitation, (i) Glowpoint failing to satisfy the
Internal Revenue Service’s guidelines for an independent contractor, (ii) any
claim based on the negligence, omissions or willful misconduct of Glowpoint or
any of its employees in the performance of the VNOC Services hereunder, and
(iii) any claim by a third party against Polycom alleging that any VNOC
Services, any Deliverables, or any other products or processes provided or used
under this Agreement (including a SOW), infringe any Intellectual Property Right
of any third party, whether such are provided alone or in combination with other
products, software or processes; provided that, the foregoing obligations in
clause (iii) shall not apply solely to claims that would not have arisen but for
Glowpoint following the designs, specifications or written instructions of
Polycom or the Customer.  Glowpoint shall not settle any such suit or claim that
requires Polycom to pay any money or admit any liability without Polycom's prior
written approval. Should any VNOC Services or any Deliverables, or the use or
sale thereof, become or in Glowpoint’s opinion be likely to become, the subject
of any claim under (iii), Glowpoint shall have the right, at Glowpoint’s option
and expense, to (1) procure for Polycom and Customer the right to continue using
and exploiting the VNOC Services or Deliverables, or (2) replace or modify the
VNOC Services or Deliverables so that it becomes non-infringing while rendering
equivalent performance.  Glowpoint agrees to pay or reimburse all costs that may
be incurred by Polycom in enforcing this indemnity, including attorneys' fees.
In any case, Polycom and each Customer shall each have the right to participate
in any litigation involving any of the above with counsel of its own choice and
at its own expense, and such participation shall be without prejudice to
Polycom’s and Customer’s rights under this indemnity.
 
8.2. Polycom shall indemnify, hold harmless, and at Glowpoint's request, defend
Glowpoint, its officers, directors, agents, and employees, against all claims,
liabilities, damages, losses and expenses, including attorneys' fees and cost of
suit arising out of or in any way connected with Polycom’s breach of its
obligations to its Customers, other than the obligation to provide VNOC Services
which are to be provided by Glowpoint under this Agreement or any SOW.  Polycom
shall not settle any such suit or claim that requires Glowpoint to pay any money
or admit any liability without Glowpoint's prior written approval.  Polycom
agrees to pay or reimburse all costs that may be incurred by Glowpoint in
enforcing this indemnity, including attorneys' fees. In any case, Glowpoint
shall have the right to participate in any litigation involving any of the above
with counsel of its own choice and at its own expense, and such participation
shall be without prejudice to Glowpoint’s rights under this indemnity.
 
9. Limitation Of Liability. EXCEPT FOR ANY LIABILITY OF EITHER PARTY FOR (I) ANY
VIOLATION OF SECTION 10; (II) ANY OBLIGATION UNDER SECTIONS 4.2 or 8; (III) ANY
LIABILITY RELATED TO BODILY INJURY OR DEATH; AND (IV) ANY DAMAGE TO TANGIBLE
PROPERTY CAUSED BY SUCH PARTY’S NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, IN NO EVENT SHALL EITHER PARTY’S AGGREGATE LIABILITY HEREUNDER
EXCEED THE GREATER OF (A) THE TOTAL AMOUNT PAID TO GLOWPOINT UNDER THIS
AGREEMENT OR (B) FIVE HUNDRED THOUSAND DOLLARS ($500,000).  IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL, PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER ARISING OUT OF OR
RELATING TO THIS AGREEMENT, A SOW, ANY VNOC SERVICES OR DELIVERABLES, OR THE USE
OR INABILITY TO USE ANY VNOC SERVICES OR DELIVERABLES, INCLUDING, WITHOUT
LIMITATION, LOST PROFITS, LOST GOODWILL, WORK STOPPAGE OR IMPAIRMENT OR LOSS OF
OTHER GOODS, SOFTWARE OR DATA, AND WHETHER ARISING OUT OF ANY BREACH OF
WARRANTY, BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY OR
OTHERWISE, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE OR IF SUCH DAMAGE
COULD HAVE BEEN REASONABLY FORESEEN.

 
-11-

--------------------------------------------------------------------------------

 
 
10. Confidential Information.
 
10.1. Confidentiality Obligation.  Each Party agrees that it will keep the
Confidential Information of the disclosing Party and, where Glowpoint is the
receiving Party, of Customers, in confidence and that it will not, without the
express prior written consent of the disclosing Party, provide, disclose or
otherwise make available any item of Confidential Information to any third party
not authorized by the disclosing Party to receive the same.  Each Party agrees
that it will only use the Confidential Information (a) for purposes of
performing its obligations under this Agreement, or (b) for purposes of joint
efforts by the Parties relating to new business opportunities for Glowpoint
and/or Polycom and for no other purpose.  Each Party further agrees that it will
provide, disclose or otherwise make available the Confidential Information of
the other Party only to those of the receiving Party’s employees who need to
know the same for purposes of performing their duties under this Agreement, and
who have agreed either as a condition of employment or in order to obtain the
Confidential Information to be bound by similar confidentiality obligations as
those contained herein. Each Party agrees to protect the Confidential
Information of the disclosing Party or Customer by using at least the same
degree of care to prevent unauthorized disclosure or use thereof as it uses to
protect its own valuable Confidential Information of like nature, but not less
than reasonable care.  Each Party shall promptly notify the other Party when it
learns of any unauthorized disclosure or any unauthorized use of any
Confidential Information of the disclosing Party or, where Glowpoint is the
receiving Party, of a Customer, and shall take all necessary steps to prevent
further disclosure and minimize harm.  In the event that Glowpoint provides
prior written notice to Polycom that information to be disclosed to a
prospective customer, pursuant to joint efforts by the Parties relating to new
business opportunities for Glowpoint and/or Polycom, is Confidential Information
of Glowpoint, Polycom will use reasonable efforts to obtain a written obligation
from such prospective customer with respect to protection of such Confidential
Information.
 
10.2. Terms and Conditions of Agreement.  Except as otherwise expressly set
forth in this Agreement (e.g., as set forth in Section 3.6), each Party agrees
to keep the terms and conditions of this Agreement and each SOW in confidence,
and not to disclose the same without the prior written consent of the other
Party, except (i) as necessary to enforce its rights under this Agreement, and
(ii) to its investors, financial and other professional advisors in
confidence.  The existence of this Agreement is not confidential.
 
10.3. Exception.  The prohibitions on disclosure contained herein shall not
apply to the extent certain Confidential Information is required to be disclosed
by Glowpoint by any law, rule or regulation or by an order or judgment of any
court or governmental body, provided that Glowpoint shall give prior notice to
Polycom or Customer (as applicable) of such obligation to disclose, and
reasonably assists to obtain confidential treatment or a protective order with
respect to such Confidential Information.
 
10.4. Injunctive Relief.  Each Party acknowledges and agrees that unauthorized
disclosure or use of any Confidential Information may cause irreparable harm to
the disclosing Party for which such disclosing Party will not have an adequate
remedy at law.  Therefore, in the event of such an actual or threatened
unauthorized disclosure or use, the disclosing Party shall be entitled to
injunctive relief or other equitable remedies, without the posting of any bond
or other security, in addition to any and all other remedies available to it.
 
11. Term and Termination.
 
11.1. Term.  [REDACTED]
 
11.2. Termination.

 
-12-

--------------------------------------------------------------------------------

 
 
(a) Customer.  [REDACTED]
 
(b) Individual SOW.  [REDACTED]
 
(c) Entire Agreement.  [REDACTED]
 
11.3. Effects of Termination.  Promptly, but in any case within twenty (20)
business days following termination of the Agreement, each Party shall return to
the other Party any Work Product, any Deliverables, any material containing any
Confidential Information, and any Materials provided to it by the other Party or
owned by the other Party pursuant to the terms and conditions of this
Agreement.  Each Party shall then certify that it has done so and that no copies
remain in its possession or under its control.
 
11.4. Remedies Cumulative.  Termination pursuant to Section 11 hereof shall be
in addition to any and all other rights and remedies, if any, that either Party
may have against the other and all such remedies shall be cumulative and may be
exercised singularly or concurrently.
 
11.5. Survival.  The following provisions shall survive the termination of this
Agreement for whatever reason (including expiration):  Sections 1, 2.1 (for the
period set forth therein with respect to Glowpoint’s dealings with or
solicitation of Customers), 4.2, 4.4, 4.5, 5.1 (to the extent unpaid), 5.2 (to
the extent unpaid), 5.3, 6.3, 8, 9, 10, 11.3, 11.4, 11.5 and 12.
 
12. General.
 
12.1. Trademarks; Public Statements and Press Releases. Except as otherwise
specifically provided in this Agreement (e.g., as set forth in Section 2.4(a)),
this Agreement does not grant any right or license to a Party to use, display,
or apply for any rights concerning the other Party's trademarks.  Except as may
be required by law, neither Party shall issue any public statement or press
release regarding this Agreement or any SOW without the prior written consent of
the other Party.
 
12.2. Applicable Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California, excluding its
conflict of laws rules and principles, and excluding the application of the
United Nation's Convention on Contracts for the International Sale of
Goods.  With respect to patents, copyrights and trademarks, this Agreement shall
be governed by and construed and enforced in accordance with United States law
and international treaties.
 
12.3. Waiver or Delay.  No delay or failure by either Party to exercise or
enforce at any time any right or provision of this Agreement shall be considered
a waiver thereof or of such Party's right thereafter to exercise or enforce each
and every right and provision of this Agreement.  A waiver to be valid shall be
in writing, but need not be supported by consideration.  No single waiver shall
constitute a continuing or subsequent waiver.
 
12.4. Severability.  If any provision of this Agreement shall be held illegal,
invalid or unenforceable, in whole or in part, such provision shall be modified
to render it legal, valid and enforceable while to the fullest extent possible
preserving the business and financial intent and impact of the original
provision, and the legality, validity and enforceability of all other provisions
of this Agreement shall not be affected thereby.

 
-13-

--------------------------------------------------------------------------------

 
 
12.5. Benefit; Assignment.  This Agreement shall inure to the benefit of and be
binding upon the Parties hereto and their respective successors and permitted
assigns.  Neither Party may assign or otherwise transfer this Agreement or any
of its rights or obligations under this Agreement without the prior written
consent of the other Party; notwithstanding the foregoing, any assignment or
transfer by Polycom incident to a merger, sale or other business combination
shall be permitted without Glowpoint’s consent.  Any attempted assignment in
violation of this Agreement will be null and void.
 
12.6. Notice. Any notice or other communication hereunder shall be in writing
and shall be deemed given and effective (i) when delivered personally, or by
commercial express service, or (ii) three (3) days after the postmark date if
mailed by certified or registered mail, postage prepaid, return receipt
requested, addressed to a Party as follows, or to such other address as such
Party may designate by written notice to the other Party in accordance with the
provisions of this Section.


If to Glowpoint:

 
Glowpoint, Inc.
225 Long Avenue
Hillside, NJ 07205
Telephone No.  866-456-9764 ext. 2053
Facsimile No.  973-860-0754


With a copy to:


General Counsel
Glowpoint, Inc.
225 Long Avenue
Hillside, NJ 07205
Telephone No.  866-456-9764 ext. 2087
Facsimile No. 973-556-1272

 
if to Polycom:


Polycom, Inc.
4750 Willow Road
Pleasanton, CA  94588
Attention: Chief Financial Officer, General Counsel
Telephone No. (925) 924-6000
Facsimile No.: (925) 924-5702




12.7. Jurisdiction. The Parties hereby agree that any dispute regarding the
interpretation, validity or performance of, or otherwise arising out of, this
Agreement, or relating to any VNOC Services or Deliverables shall be subject to
the exclusive jurisdiction of the California state courts located in Santa Clara
County and the U.S. District Court of the Northern District of California, and
the Parties agree to submit to the personal and exclusive jurisdiction and venue
of these courts; provided, however, that the foregoing shall not be deemed or
construed to restrict, in any manner, a Party’s ability to submit patent matters
to the U.S. International Trade Commission for resolution.

 
-14-

--------------------------------------------------------------------------------

 
 
12.8. Export Compliance.  Glowpoint shall not export directly or indirectly any
technical data, information or items acquired under this Agreement to any
country for which the U. S. Government (or any agency thereof) requires an
export license or other approval without first obtaining such license or
approval.  Any obligations of Polycom to provide Materials, documentation, or
any media in which any of the foregoing is contained shall be subject in all
respects to such United States laws and regulations as shall from time to time
govern the license and delivery of technology and products abroad by persons
subject to the jurisdiction of the United States, including the Export
Admin­istration Act of 1979, as amended, any successor legislation, and the
Export Administration Regulations issued by the Department of Commerce, Bureau
of Export Administration.  Glowpoint warrants that it will comply with the
Export Administration Regulations and other United States laws and regulations
governing exports in effect from time to time.
 
12.9. Force Majeure. A Party is not liable for nonperformance of this Agreement
to the extent that such nonperformance is caused by events or conditions beyond
that Party's reasonable control, provided that such Party gives prompt notice of
such nonperformance to the other Party and makes all reasonable efforts to
perform.
 
12.10. Entire Agreement.  This Agreement (including SOWs) constitutes the entire
agreement between the Parties hereto relating to the subject matter hereof and
supersedes all prior oral and written and all contemporaneous oral negotiations,
commitments and understandings of the Parties.  The terms and conditions of this
Agreement (including SOWs) shall further supersede all pre-printed terms and
conditions contained in any purchase order or other business form submitted
hereafter by either Party to the other.  This Agreement may not be changed or
amended except by a writing executed by the duly authorized representatives of
both Parties.
 
12.11. Counterparts; Interpretation.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute but one and the same document. In construing or interpreting
this Agreement, the word "or" shall mean either or both, and the word
"including" shall not be limiting.  The headings are for reference purposes only
and shall not be considered in construing this Agreement.  This Agreement shall
be fairly interpreted in accordance with its terms without any strict
construction in favor of or against either Party and ambiguities shall not be
interpreted against the drafting Party.


 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
                                                          
 
    Polycom: 
 
By:
 
    Glowpoint: 
 
By:
     
 
 
    NAME (PRINT OR TYPE)   NAME (PRINT OR TYPE)             TITLE   TITLE      
      DATE    DATE             

 

 
-15-

--------------------------------------------------------------------------------

 

EXHIBIT A


VNOC Service Specification




[REDACTED]

 
-16-

--------------------------------------------------------------------------------

 

EXHIBIT B


SERVICES FEES




[REDACTED]



 
-17-

--------------------------------------------------------------------------------

 

EXHIBIT C


INSURANCE REQUIREMENTS


 
[REDACTED]
